1    Young Cho
     Attorney at Law: 189870
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    JENNIFER D. HATHCOCK
7
8
9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12   JENNIFER D. HATHCOCK,                    )   Case No.: 2:20-cv-08414-JEM
                                              )
13                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
15   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
16                                            )
                  Defendant                   )
17                                            )
                                              )
18
19         Based upon the parties’ Stipulation for the Award and Payment of Equal
20   Access to Justice Act Fees, Costs, and Expenses:
21         IT IS ORDERED that fees and expenses in the amount of $3,700.00 as
22   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
23   awarded subject to the terms of the Stipulation.
24   DATE: 7/6/21
25                             ___________________________________
                               THE HONORABLE JOHN E MCDERMOTT
26                             UNITED STATES MAGISTRATE JUDGE

                                              -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Young Cho
     _________________________
4    Young Cho
     Attorney for plaintiff Jennifer D. Hathcock
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
